DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

3.        	Accordingly, claims 1-20 are pending and being examined. Claims 1 and 11 are independent form.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5-1.	Regarding claim 1, the claim recites “wherein the alignment network and the classification network are connected in parallel to the loss generator” in the last sentence. However, according to the specification, such as Figure.1 and Paragraphs [0024]-[0028], the alignment network (130) and the classification network (123) are NOT connected in parallel to the loss generator (124). Instead, the connection between the alignment network (130) and the loss generator (124) is a cycle, that is, the alignment network (130) is connected to the loss generator (124), which is connected back to the alignment network (130) via the loss backpropagator (125) and the grouping network (126). The connection between the classification network (123) and the loss generator (124) is a straight forward line, that is, the classification network (123) [Wingdings font/0xE0] the loss generator (124) [Wingdings font/0xE0] the loss backpropagator (125)[Wingdings font/0xE0] the grouping network (126), as shown in fig.1. In other words, support for the newly amended feature is not found in the applicant’s originally filed specification. Thus, the claim is rejected under 35 U.S.C. 112, because the newly added feature/matter is not properly described in the specification as originally filed. See MPEP 608.04. 

5-2.	Regarding claim 11, the claim faces the same issue set forth in the rejection of claim 1, and thus is rejected under 35 U.S.C. 112(a).

5-3.	Likewise, the dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 1-6, and 11-16 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Wolf et al (US 2019/0042892, hereinafter “Wolf”). 

Regarding claim 1, Wolf discloses a system to detect objects in an image (the CNN system for detecting faces in an input image; see fig.4, fig.7), the system comprising: 
an alignment network that is configured to be executed by at least one processor (prior to training the CNNs, the initial training samples are aligned; see fig.7 and para.58; see para.53 lines 1-8), wherein the alignment network receives as an input a feature for a detected object in an image (the system may detect the key-points of each object in an each initial training sample; see 350 of fig.6 and para.54), the alignment network to determine an alignment regression loss associated with alignment parameters based on the feature for the detected object (the system may align each object in the each input of the initial training samples based on the location of each of the features of the each object by optimizing the alignment lost function; see para.53 lines 1-8; see also “aligned training samples” and “generating new (augmented training) samples” in 358 fig.6 and para.57); 
a classification network that is configured to be executed by the at least one processor, wherein the classification network receives as an input the feature for the detected object (and then, the system may train the CNNs based on the aligned augmented training samples, see 400-404 of fig.7and para.58-63; wherein the CNNs may receive the feature vector of each object extracted from each of the aligned augmented training samples as an input for “classification vectors”, see para.41 lines 1-12), the classification network to determine a classification regression loss for a classification score for the feature of the detected object (the system may modify the CNN parameters to minimize the classification error based on the classification vectors determined by the features of each object extracted from each of the aligned augmented training samples; see para.41 lines 11-20; see also para.46 lines 13-17); and 
a loss generator that is configured to be executed by the at least one processor, wherein the loss generator receives an output from the alignment network and an output from the classification network and generates a multi-task loss function based on the alignment regression loss and the classification regression loss (the classification error output from the CNNs is based the input which is from the augmented training samples output from the alignment process for optimizing their alignment lost functions; see from step 350 of fig.6 through step 404 of fig.7, see para.54—para.64); wherein the alignment network and the classification network are connected in parallel to the loss generator (this feature is not given a weight for the allowability of the claim since the feature is new matter which is not found in the filed specification; see the claim rejection under 35 U.S.C. 112(a)).

Regarding claim 2, 12, Wolf discloses, further comprising a detection box network that receives as an input the feature for the detected object, the detection box network to determine a bounding- box regression loss for a bounding box for the feature for the detected object, and wherein a loss generator generates the multi-task loss function further based on the bounding-box regression loss (wherein “the classification vector provide by a CNN according to the disclosed technique includes image window correction factors. To train a CNN to provide image window correction factors, during training, the difference between the location and orientation of the image window corresponding to each classification vector (i.e., as defined by the indices of this vector in the features map) and the actual location and orientation of the sample is determined. This difference is minimized using, for example, the stochastic gradient descent”; see para.45; and see para.34, lines 12-28. It should be noticed that the “image window” corresponding to each classification vector for determined by the features of each object of the input image for each training sample is “a bounding box for the feature for the detected object”).

Regarding claim 3, 13, Wolf discloses, wherein the alignment parameters comprise one or more of a keypoint (see, e.g., 2601, 2602,…, 2643 of fig.5B), a tilt angle and an affine transformation parameter for the feature of the detected object, and wherein the bounding box comprises a region of interest in the image (see, e.g., 252 of fig.5B), and wherein the keypoint may represent an eye, a nose, a left mouth corner or a right mouth corner (see, e.g., 2601, 2602,…, 2643 of fig.5B).

Regarding claim 4, 14, Wolf discloses, further comprising: a backpropagator to backpropagate the alignment regression loss, the classification regression loss and the bounding-box regression loss of the multi-task loss function; and a grouping network to form, based on the alignment regression loss, the classification regression loss and the bounding-box regression loss, at least one of a box grouping, an alignment parameter grouping, and a non-maximum suppression of the alignment parameters and the bounding box (wherein all the optimizing alignment cost function, the minimizing classification error, and the minimizing window (bounding box) difference are carried out in each of training samples, to find the best weights and parameters of the CNN; see para.53 lines 1-10, see para.41 lines 1-20, see para.45).

Regarding claim 5, 15, Wolf discloses, wherein the loss generator further adjusts the alignment regression loss based on the non-maximum suppression of the alignment parameters and the bounding box (wherein the optimizing alignment cost function is based the average location of each object key-point detected for the object and the normalized bounding box coordinates; see “average locations” shown fig.5H and para.51; see “normalized” bounding box coordinates fig.5Gand para.50).

Regarding claim 6, 16, Wolf discloses, wherein the loss generator further adjusts the bounding- box regression loss based on the box grouping (wherein the optimizing alignment cost function is based the average location of each object key-point detected for the object and the normalized bounding box coordinates; see “average locations” shown fig.5H and para.51; see “normalized” bounding box coordinates fig.5Gand para.50).

Regarding claim 11, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Allowable Subject Matter
9.	The subject matter of claims 7-10 and 17-20, in combination with the base claim and intervening claims, were not found in the prior art. Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments, with respects to claims 1 and 11, have been fully considered but they are not persuasive.

On page 9, Applicant argues Wolf does not disclose “wherein the alignment network and the classification network are connected in parallel to the loss generator”. The examiner respectfully disagrees with the argument since the argued limitation is new matter which is not found in the specification filed originally. The claim is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/27/2022